United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 09-1878
                                 ________________

United States of America,                  *
                                           *
             Appellee,                     *      Appeal from the United States
                                           *      District Court for the
      v.                                   *      District of Minnesota.
                                           *
Brandon Allen Wickman,                     *      [UNPUBLISHED]
                                           *
             Appellant.                    *

                                 ________________

                                 Submitted: October 19, 2009
                                     Filed: November 12, 2009
                                 ________________

Before RILEY, HANSEN, and GRUENDER, Circuit Judges.
                          ________________

PER CURIAM.

       Brandon Allen Wickman pled guilty to being a felon in possession of a firearm
in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). After holding that two of his
prior convictions for terroristic threats in violation of Minn. Stat. § 609.713(1) were
"crimes of violence" under the United States Sentencing Guidelines Manual (USSG)
§ 4B1.2(a), the district court1 imposed a sentence of 72 months' imprisonment.



      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
Wickman appeals his sentence, arguing that his convictions for terroristic threats were
not crimes of violence.

       We review a district court's finding that a prior conviction constitutes a crime
of violence under the Guidelines de novo. United States v. Wilson, 562 F.3d 965, 967
(8th Cir. 2009). On appeal, Wickman states that he "understands and acknowledges
that his position is contrary to current 8th Circuit law," (Appellant's Br. at 5), and he
concedes that this issue is controlled by United States v. Clinkscale, 559 F.2d 815 (8th
Cir. 2009).

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




                                          -2-